MEMO OPINION
PER CURIAM.
Petitioner, an inmate of the Missoula County Jail, has filed two documents with this Court seeking to appeal from a certain order entered in the district court of Missoula County. This Court sought further information from petitioner following the filing of the first document and then received the second document which did not contain the information requested. However, it did contain the ease number in the district court and *159upon telephone inquiry it has been learned that petitioner here filed a petition with the district court complaining about medical treatment, seeking better conditions in the jail and complaining about the food.
Judge Green held a hearing upon the petition at which petitioner was present, as well as the public defender. At the conclusion of the hearing the judge ordered that certain steps be taken to comply with some of the conditions complained of in the petition.
 Upon ascertaining these facts there is no further relief that this Court could grant; we do not supervise the custodial institutions in Montana and will not interfere therein unless there is a showing of extreme neglect, etc., and this cause is not such a matter. If the conditions ordered rectified by the «district court are not taken care of the petitioner can again file a petition in that court.
ORDER
PER CURIAM:
It is ordered that .the petition for rehearing in the above-captioned cause is hereby denied.